DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 06/17/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 1-3 and 5-10 under 35 U.S.C. 103 as being unpatentable over Kai et al. (WO 2008/056746 A1) in view of Lee et al. (WO 2015/084114 A1) as set forth in the Non-Final Rejection filed 03/29/22 is overcome by the Applicant’s amendments.

Examiner’s Note
4.	The Office has relied upon national phase publication US 2012/0104940 A1 as the English equivalent of WIPO publication WO 2010/114243 A2 (herein referred to as “Shin et al.”).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (WO 2010/114243 A2) in view of Lee et al. (WO 2015/084114 A1).
	Shin et al. discloses an organic electroluminescent (EL) device comprising the following layers (in this order):  anode, hole-injecting layer, hole-transporting layer (comprising NPB), light-emitting layer, electron-transporting layer, and cathode ([0100]-[0104]).  Shin et al. discloses the following compound to be present as host material in the light-emitting layer (Abstract; [0014]):

    PNG
    media_image1.png
    328
    390
    media_image1.png
    Greyscale

(page 16) (corresponds to H-11 as recited by the Applicant in Claim 9) such that o = p = q = 1, R3-5 = hydrogen, positions of f and g and fused at positions *, L3 = unsubstituted C6 arylene (phenylene), Ma = substituted nitrogen-containing 6-membered heteroaryl (substituted triazinyl), and R = unsubstituted C6 aryl (phenyl) of formulae (2), (2-a), and (5) as defined by the Applicant.  However, Shin et al. does not explicitly disclose a compound of formula (1) as defined by the Applicant.
	Lee et al. discloses compounds of the following form:

    PNG
    media_image2.png
    238
    394
    media_image2.png
    Greyscale

([11]) where n and m = 0 or 1 (provided both n and m cannot be simultaneously 0) and R1-2 = groups such as hydrogen or -N(R11)(R12) ([17], [36]); an embodiment is disclosed:

    PNG
    media_image3.png
    159
    149
    media_image3.png
    Greyscale

(page 11).  However, Lee et al. does not explicitly disclose an embodiment that fully reads on Applicant’s formula 1, particularly in regards to the position of the -L1-(N(Ar1)(Ar2))m group.  Nevertheless, it would have been obvious to modify C-39 as disclosed by Lee et al. (above) such that a = 1, R1 = hydrogen, L1 = single bond, m = 1, Ar1-2 = unsubstituted C6 or C12 aryl (phenyl or biphenyl), b = 1, R2 = hydrogen, Ar5-6 = unsubstituted C1 alkyl (methyl), L2 = single bond, n = 1, and Ar3-4 = unsubstituted C6 or C12 aryl (phenyl or biphenyl) of Applicant’s formulae 1 and 4; corresponds to Applicant’s C-71 as recited in Claim 8.  The motivation is provided by the fact that the modification merely involves change in the substitution position of the lower -N(phenyl)(biphenyl) group on the condensed aromatic group, producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Lee et al.’s general formula, particularly in regards to R1-2), thus rendering the production predictable with a reasonable expectation of success.  
Lee et al. further discloses its inventive compounds as material comprising the hole-transporting layer (as hole-transporting material) ([84]-[85]); the utilization results in an organic EL device with improved luminous and current efficiency ([9]).  It would have been obvious to substitute the inventive compound as disclosed by Lee et al. for NPB in the hole-transporting layer of the organic EL device as disclosed by Shin et al.  The motivation is provided by the disclosure of Lee et al., which teaches that the utilization of its inventive compounds results in a device with improved luminous and current efficiency.

Response to Arguments
8.	Applicant’s arguments on pages 12-13 with respect to the deficiencies of the previously cited prior art have been considered but are moot in view of the new grounds of rejection as set forth above.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786